Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-09-2022 under new application  being continuation in part of parent application #17/107,962 12/01/2020 PAT 11308306; which is a CIP of 16/907,176 06/20/2020 PAT 11295108; which claims benefit of 62/878,291 07/24/2019 and claims benefit of 62/958,255 01/07/2020 and is a CIP of 15/086,073 03/31/2016 PAT 10809855 which claims benefit of 62/207,366 08/19/2015; which have been placed of record in the file. Claims 1-10 are pending in this action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-09-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-10 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,306 B2; claims 1-50 of U.S. Patent No. 11,295,108 B2.; claims 1-46 of U.S. Patent No. 10,809,855 B2.. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Comparison of Instant application Claims 1-10 to over claims 1-20 of U.S. Patent No. 11,308,306 B2; claims 1-50 of U.S. Patent No. 11,295,108 B2.; claims 1-46 of U.S. Patent No. 10,809,855 B2 as follows:
Instant  US Application Number 
17,690,016
US Patent Number 
US 11,308,306 B2
US 11,295,108 B2
US 10,809,855 B2
1. A control method for an optical fingerprint sensor and a touch controller, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising: configuring at least one of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line to be floating when the touch controller is in a touch operation period.

US 11,308,306 B2
6. A control method for an optical fingerprint sensor and a touch controller, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising: configuring all of the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line to be floating when the touch controller is in a touch operation period.

US 11,295,108 B2
 45. A control method for an optical fingerprint sensor, the optical fingerprint sensor comprising a plurality of pixels, each of the pixels having a first node, a second node, a first control signal line and a second control signal line, each of the pixels further coupled to a first voltage source line, a second voltage source line and a sensing line, the control method comprising: applying a first anti-loading driving (ALD) signal to a first switch of the second control signal line, to control the first node to be floating; and applying a second ALD signal to at least one of a second switch of the first control signal line, a third switch of the first voltage source line, a fourth switch of the second voltage source line and a fifth switch of the sensing line, to control the second node to be floating.

US 10,809,855 B2
18. A method for driving a display panel having a touch panel, wherein the display panel comprises a plurality of gate lines and a plurality of data lines, the touch panel comprises a plurality of sensor pads, and the method comprising: modulating a plurality of voltage signals on a first driving signal, a second driving signal, and a third driving signal during a sensing period; and driving the gate lines according to the modulated first driving signal and the modulated second driving signal during the sensing period, and driving the sensor pads according to the modulated third driving signal during the sensing period, wherein the sensor pads are grouped into active sensor pads and non-active sensor pads during the sensing period, sequentially transmitting the voltage signals to the non-active sensor pads to modulate the voltage signals on the third driving signal according to a plurality of first control signals, wherein the step of modulating the voltage signals on the first driving signal, the second driving signal, and the third driving signal comprises: sequentially transmitting the voltage signals to a gate driver circuit to modulate the voltage signals on the first driving signal and the second driving signal according to the first control signals; and wherein the step of driving the gate lines of the display panel according to the modulated first driving signal and the modulated second driving signal during the sensing period, and driving the sensor pads of the touch panel according to the modulated third driving signal during the sensing period comprises: transmitting sensing signals of the active sensor pads to a determination circuit by the first control signals, and transmitting voltage signals of the non-active sensor pads to the touch panel by the first control signals.

21. Controlling the data lines to be electrically floating during the sensing period.  22. The data lines are coupled to a switch circuit, and the step of controlling the data lines to be electrically floating during the sensing period comprises: controlling the switch circuit to electrically float the data lines according to a second control signal during the sensing period.  23. The data lines are coupled to a plurality of multiplexer circuits, and the step of controlling the data lines to be electrically floating during the sensing period comprises: controlling outputs of the multiplexer circuits to be turned off to electrically float the data lines during the sensing period.


Note the comparison of independent claim 1 of instant application, to Claim 6 of  U.S. Patent No. 11,308,306 B2,  Claim 45 of  U.S. Patent No. 11,295,108 B2, and Claim 18, 21-23 of  U.S. Patent No. 10,809,855 B2 to avoid 101 statutory double patenting rejections the claims limitation by curtailing the details and language has been changed. However, instant application independent claim limitations are described in independent claims of the parent applications. They both are merely claiming same “ The method involves configuring two control signal lines, two voltage source lines and a sensing line to be floating when a touch controller is in a touch operation period. A direct current (DC) voltage is applied on each control signal line, each voltage source line and the sensing line when the control circuit is in the operation period. A control signal is applied to a switch to configure the first control signal line, the second control signal line, the first voltage source line, the second voltage source line and the sensing line to be floating when the touch controller is in the touch operation period”.
	Further other Claims  6; 5; 8; 9; and 10; of instant application maps to Claims 20; 2; 4; 5; 6; of. U.S. Patent No. 11,308,306 B2 and Claims 2, 33; 9, 17, 29; 3, 18, 30; 27; 45; of U.S. Patent No. 11,295,108 B2  and Claims 18, 21-23; of U.S. Patent No. 10,809, 855 B2 respectively.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Shi Weidong et al. (US-20150109214-A1) disclosure; paragraphs 10, 20,24, 30-31, 59, 78, 84-100, 115-116 discloses The present invention describes methods and apparatuses for sensing touches and/or fingerprint images with an integrated touch-fingerprinting display comprising, a pattern of display pixels wherein said display pixels are controllable components of an electronic display, a pattern of fingerprint imaging cells, a display driver coupled with the display pixels wherein said display driver can control states of the display pixels, and a fingerprint readout circuit coupled with the fingerprint imaging cells. Furthermore, a computing apparatus can display a user interface on a touch-fingerprinting display, detect touches from a user, and then scan one or multiple fingerprint images from the user. In further embodiments, the computing apparatus can compute a biometric token based on the scanned fingerprint data and use the biometric token as identity proof to access a local resource or networked resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-14-2022